DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The double patenting rejection made in the previous office action is withdrawn in view of the terminal disclaimer filed on 2/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically, “substantially" in claims 2, 19 and 20 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Allowable Subject Matter
Claims 13 - 17 are allowable.
Claims 2, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also rewritten to overcome the 112(b) rejection above.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 – 12 and 18 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 7 – 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. US 2015/0203334 (hereinafter Moran) in view of Behnke US 2014/0251935 (hereinafter Behnke).

Regarding claim 1, Moran teaches: crane control system for controlling a plurality of cranes including at least a first crane and a second crane, each said first and second crane having at least a first motion axis and a second motion axis (Fig. 1, [0033], [0034] - - the combination of the two front trolleys and hoists is a first crane; the combination of the two rear trolleys and hoists is a second crane; trolley movement is a first motion axis; hoist movement is a second motion axis), the crane control system comprising:
a master controller unit (Fig. 5, [0035] - - control station); and

wherein the master controller unit is configured to be operable for controlling the first motion axis of the first crane to operate in unison with the first motion axis of the second crane and operable for controlling the second motion axis of the first crane to operate independently from and/or non-synchronous with the second motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the trolleys are moved in unison; when the synchronization button is not activated, the hoists are moved independently);
the first and second motion axes of the first and second cranes include a trolley motion axis to move a trolley, and a hoist motion axis to move a hoist (Fig. 1, [0033], [0034] - - trolley and hoist)

But Moran does not explicitly teach:
the first and second motion axes of the first and second cranes include a bridge motion axis for moving the corresponding first or second crane along a bridge, and


However, Behnke teaches: 
a first and second motion axes of first and second cranes include a bridge motion axis for moving the corresponding first or second crane along a bridge, a trolley motion axis to move a trolley, and a hoist motion axis to move a hoist ([0021] - - two bridge cranes; crane travel motors are motors for bridge motion axis, trolley travel motors; lifting gear motors); and
controlling the bridge motion axes of the first and second cranes to operate in unison ([0027] - - in tandem operation, the motors are controlled in parallel).

Moran and Behnke are analogous art because they are from the same field of endeavor.  They all relate to weight lifting control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Moran, and incorporating a bridge motion axis, as taught by Behnke.  

One of ordinary skill in the art would have been motivated to do this modification in order to perform safe parallel operation of two cranes, as suggested by Behnke ([0008]).

Regarding claim 3, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master controller unit is configured to be operable for controlling the plurality of cranes to operate in unison while also being operable for controlling the plurality of cranes to operate independently from and/or non-synchronous with each other. ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the cranes are moved in unison; when the synchronization button is not activated, the cranes are moved independently).

Regarding claim 4, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: each crane includes a slave crane control unit, and wherein the processing unit is responsive to inputs by an operator of the master controller unit to send commands to one or more of the slave control units of one or more individual cranes from the plurality of cranes ([0046] - - master control and slave control).

Regarding claim 5, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master control unit has transmission and reception capabilities for sending and receiving communications to/from the slave control units ([0051] - - the salve actuator move the hoist in the same speed and direction with the master actuator in response to the directional signal sent by the master control).

Regarding claim 7, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches:
the safe condition includes an emergency stop ([0054] - - when synchronization fault, stop the movement); and
the master controller includes the processing unit (Fig. 7A, [0050] - - motion controller is contained within the PLC); and

Behnke further teaches:
the commands to the plurality of cranes to operate the cranes in synchronism convey an address associated with the master controller unit ([0022] - - the bus uses CAN protocol; the identifier in the CAN protocol is an address); and
each crane of the plurality of cranes has at least two independently movable motion axes, the commands to the plurality of cranes to operate the cranes in synchronism directing at least one motion axis of one crane to operate in unison with at least one motion axis of another crane while also directing at least one other motion axis of said one crane to operate independently from and/or non-synchronous with at 

Regarding claim 8, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: a crane system comprising the crane control system of claim 1 for controlling the first and second cranes in synchronism, and a monitoring system for monitoring the first and second cranes for a loss of synchronization therebetween ([0053] - - the monitoring device monitors velocity and position of each hoist; Fig. 6B, [0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, stop movement).

Regarding claim 9, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system includes sensors mounted on the first crane and on the second crane for sensing motion of the first crane and motion of the second crane ([0042] - - multiple monitoring devices are used, monitoring device 

Regarding claim 10, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system includes a processing unit to process signals output by the sensors to detect a loss of synchronization (Fig. 6B, [0053] - - determine if the velocity or position falls outside of the parameterized tolerance).

Regarding claim 11, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system has an output to output a control signal when the monitoring system detects a loss of synchronization (Fig. 6B, [0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, and stop movement; the signal to stop movement is an output control signal).

Regarding claim 12, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the control signal conveys a command to bring the first crane and the second crane into a safe condition and/or an emergency stop ([0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, and stop movement).

Regarding claim 18, Moran teaches: a crane control system for controlling cranes each having at least two motion axes (Fig. 1, moving trolley is one axis, moving hoist is 2nd axis), the crane control system comprising:
a master controller unit including a user interface for receiving user commands to control cranes, the master controller unit being configured to respond to user commands input at the user interface to output command signals directed to two or more cranes, the command signals directing at least one motion axis of one crane to operate in unison with at least one motion axis of at least one other crane (Fig.1, Fig. 5A, [0035] - - control station receiving user commands; [0050] - - synchronized movement of actuators);
the user interface including a position selection mechanism configured to allow the user to select a position among a plurality of positions (Fig. 5A, [0037] - - pre-set locations 1-5); and
in response to selection of a position among the plurality of positions, the master controller unit outputting command signals directed to the two or more cranes to direct the cranes to move to the selected position (Fig. 5A, [0037] - - move the cranes to pre-set locations 1-5);

the first and second motion axes of the first and second cranes include a trolley motion axis to move a trolley, and a hoist motion axis to move a hoist (Fig. 1, [0033], [0034] - - trolley and hoist)

But Moran does not explicitly teach:
the two or more cranes includes first and second cranes each including a bridge motion axis for moving the corresponding first or second crane along a bridge, and
the master controller unit is configured to be operable for controlling the bridge motion axes of the first and second cranes to operate in unison.

However, Behnke teaches: 
the two or more cranes includes first and second cranes each including a bridge motion axis for moving the corresponding first or second crane along a bridge ([0021] - - two bridge cranes; crane travel motors are motors for bridge motion axis, trolley travel motors; lifting gear motors); and



Moran and Behnke are analogous art because they are from the same field of endeavor.  They all relate to weight lifting control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Moran, and incorporating a bridge motion axis, as taught by Behnke.  

One of ordinary skill in the art would have been motivated to do this modification in order to perform safe parallel operation of two cranes, as suggested by Behnke ([0008]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. US 2015/0203334 (hereinafter Moran) in view of Behnke US 2014/0251935 (hereinafter Behnke) and further in view of Kobayashi US 2005/0285737 (hereinafter Kobayashi).

Regarding claim 6, the combination of Moran and Behnke teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master controller unit communicates with the slave control units ([0051]).

But the combination of Moran and Behnke does not explicitly teach: the master controller unit and the slave control units comprise transceivers, and wherein each slave control unit is operable for sending communications back to the master controller unit including acknowledgement of commands with an identifier of the master controller unit and an address or identifier of the slave control unit.

However, Kobayashi teaches: a master controller unit and slave control units comprise transceivers (Fig. 1, [0046] - - transceivers), and wherein each slave control unit is operable for sending communications back to the master controller unit including acknowledgement of commands with an identifier of the master controller unit and an address or identifier of the slave control unit (Fig. 5, [0046] - - the data signal including sender address and receiver address);

Moran, Behnke and Kobayashi are analogous art because they are from the same field of endeavor.  They all relate to monitoring and control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by the combination of Moran and Behnke, and incorporating a message including addresses, as taught by Kobayashi.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve communication between devices, as suggested by Kobayashi ([0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116